Case 0:18-cv-62593-DPG Document 284 Entered on FLSD Docket 05/29/2020 Page 1 of 17




                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 18-CV-62593-GAYLES

   FEDERAL TRADE COMMISSION,

            Plaintiff,

   vs.

   SIMPLE HEALTH PLANS LLC, et al,

            Defendants.

                                                   /

                            RECEIVER’S SECOND INTERIM REPORT

            Michael I. Goldberg, the Court-appointed receiver (the “Receiver”) over Defendants

   Simple Health Plans LLC (“Simple Health”), Health Benefits One LLC (“HBO”), Health Center

   Management LLC, Innovative Customer Care LLC, Simple Insurance Lead LLC (“SIL”), Senior

   Benefits One LLC, and each of their subsidiaries, affiliates, and successors (collectively, the

   “Receivership Entities”), respectfully submits this Second Interim Report and states as follows:

   October 29, 2018, the Federal Trade Commission (the “FTC”) commenced this action in the

   United States District Court for the Southern District of Florida against the Receivership Entities

   and Steven Dorfman (“Dorfman”) (Dorfman and the Receivership Entities are collectively referred

   to as the “Defendants”) [ECF No. 1].

   I.       Introduction and Procedural Background

            Plaintiff Federal Trade Commission (“FTC”) filed the above-captioned action, under seal,

   on October 29, 2018 against the Receivership Entities and Steven Dorfman (“Dorfman” and with

   the Receivership Entities, the “Defendants”), under Section 13(b) of the Federal Trade




   53137138;1

   AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 284 Entered on FLSD Docket 05/29/2020 Page 2 of 17
                                                                   CASE NO. 18-CV-62593-GAYLES


   Commission Act (the “FTC Act”), 15 U.S.C. § 53(b) and the Telemarketing and Consumer Fraud

   and Abuse Act, 15 U.S.C. §§ 6101-6108, alleging the Defendants violated Section 5(a) of the

   Federal Trade Commission Act, 15 U.S.C. § 45(a) and the FTC’s Telemarketing Sales Rule, 16

   C.FR Part 310, as amended.

            A. The Temporary Restraining Order

            On October 31, 2018, the Court entered an Order [ECF No. 15] Granting the FTC’s Motion

   for Temporary Restraining Order with Asset Freeze, Appointment of A Temporary Receiver, and

   Other Equitable Relief, and Order to Show Cause Why A Preliminary Injunction Should Not Issue

   (the “TRO”). The TRO reflected the Court’s finding that good cause existed to appoint a

   temporary receiver over the Receivership Entities, for purposes of, among other things, to take

   exclusive custody, control and possession of all assets of, or in the possession, custody or under

   the control of any Receivership Entity, wherever situated and to conserve, hold, manage and

   prevent the loss of all assets of the Receivership Entities and perform all acts necessary or advisable

   to preserve the value of those assets pending future Court orders. See TRO, Section XII. On

   November 1, 2018, the Receiver took possessions of the assets of the Receivership Entities and

   shut down the business operations.

            The TRO scheduled a hearing to take place on November 14, 2018 at which time

   Defendants shall appear before the Court to show cause, if there is any, why the Court should not

   enter a preliminary injunction, pending final ruling on the Complaint against Defendants. Upon

   the request of the FTC and the Defendants, the Court continued that hearing on multiple occasions.

   In the interim, the Court extended the asset freeze and other restrictions set forth in the TRO. On

   March 4, 2019, Dorfman filed a Notice of Appeal of the TRO [ECF No. 85]. Dorman also filed

   an Emergency Motion (I) Seeking Confirmation that The Scheduling Order is Abated Pending




   53137138;1
                                                    -2-
   AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 284 Entered on FLSD Docket 05/29/2020 Page 3 of 17
                                                                   CASE NO. 18-CV-62593-GAYLES


   Resolution of the Appeal; (II) To Stay The Proceeding Pending Resolution of The Appeal; or (III)

   To Expedite Status Conference, dated March 13, 2019 [ECF No. 94]. The Court entered an Order

   denying the Emergency Motion [ECF No. 100]. On April 16, 2019, the Eleventh Circuit Court of

   Appeals entered an Order [ECF No. 129] dismissing the appeal for lack of jurisdiction.

            B.     The Preliminary Injunction

            On April 16, 2019, the Court held an evidentiary show cause hearing on the FTC’s request

   for preliminary injunctive relief. After hearing testimony and reviewing documentary evidence,

   the Court made findings, including the following:

            “The record clearly reflects a continued need for the Receiver in this action to
            preserve assets and maintain the status quo. The “Receiver is also necessary to
            determine the full extent of Defendants’ deceptive practices, identify the victims of
            Defendants’ scheme, and prevent further fraudulent practices during the pendency
            of the preliminary injunction … The record supports a preliminary finding that
            Defendants devised a fraudulent scheme to use consumer funds to enrich
            themselves. Accordingly, the Court finds that a preliminary injunction is necessary
            to maintain the status quo pending a trial on the merits.”

   See Preliminary Injunction (the “PI”) [ECF No. 139] at page 24. Accordingly, on May 14, 2019,

   the Court entered the PI. Dorfman immediately filed a Notice of Appeal [ECF No. 140] of the PI,

   followed by an Expedited Motion to Stay Proceeding Pending Final Resolution of Appeal, dated

   May 23, 2019 [ECF No. 145]. The Court entered an Order, dated May 31, 2019 [ECF No. 152],

   denying the Expedited Motion to Stay Proceeding Pending Final Resolution of Appeal. The Court

   ruled that it was not divested of its jurisdiction over this matter as “an interlocutory appeal does

   not completely divest the district court of jurisdiction.” Green Leaf Nursery v. E.I. DuPont De

   Nemours and Co., 341 F.3d 1292, 1309 (11th Cir. 2003) (“The district court has authority to

   proceed forward with portions of the case not related to the claims on appeal....” (quoting May v.

   Sheahan, 226 F.3d 876, 880 n.2 (7th Cir. 2000))). In addition, the Court considered the four factors

   to determine whether to issue a stay pending appeal: “(1) whether the stay applicant has made a


   53137138;1
                                                    -3-
   AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 284 Entered on FLSD Docket 05/29/2020 Page 4 of 17
                                                                   CASE NO. 18-CV-62593-GAYLES


   strong showing that he is likely to succeed on the merits; (2) whether the applicant will be

   irreparably injured absent a stay; (3) whether issuance of the stay will substantially injure the other

   parties interested in the proceeding; and (4) where the public interest lies.” Hilton v. Braunskill,

   481 U.S. 770, 776 (1987). The Court found that, based on these factors, Mr. Dorfman failed to

   establish that a stay was warranted.

            Dorfman also filed a Motion to Dissolve the Preliminary Injunction, dated June 4, 2019

   [ECF No. 157]. On July 10, 2019, the Court entered an Order [ECF No. 183] denying Dorfman’s

   motion. The Court disagreed with Dorfman’s argument that the Court must dissolve the PI because

   the FTC did not initiate an administrative proceeding within twenty days after issuance of the

   Temporary Restraining Order. The Court referenced long established Eleventh Circuit precedent,

   that the FTC may obtain preliminary injunctive relief while pursuing a permanent injunction in a

   federal district court action brought pursuant to Section 13(b) of the FTC Act. See FTC v. U.S. Oil

   & Gas Corp., 748 F.2d 1431, 1434 (11th Cir. 1984) (rejecting defendant’s argument that the

   preliminary injunction had to be dissolved because the FTC did not bring an administrative action

   within twenty days of the issuance of the temporary restraining order). Again, Dorfman filed a

   Notice of Appeal [ECF No. 200] of the Court’s decision. On March 25, 2020 the Eleventh Circuit

   Court of Appeals issued a Mandate [ECF No. 277] affirming entry of the Preliminary Injunction.

   See also USCA Case Number: 19-11932-DD.

            C.     Expanding the PI to Include Candida L. Girouard

            On September 30, 2019, the FTC filed a Motion for Leave to File Amended Complaint

   [ECF No. 213]. According to the FTC, since filing its Complaint, the FTC identified an additional

   individual, Candida L. Girouard (“Girouard”), who had the authority to control Defendants’

   common enterprise, participated directly in the illegal conduct at issue in this case, and had actual




   53137138;1
                                                    -4-
   AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 284 Entered on FLSD Docket 05/29/2020 Page 5 of 17
                                                                   CASE NO. 18-CV-62593-GAYLES


   or constructive knowledge of the unlawful acts. Girouard served as the Chief Compliance Officer

   for the Corporate Defendants and a trusted advisor to Dorfman. New evidence gathered since the

   filing of this case shows that Girouard played an integral role in Defendants’ telemarketing scam.

   See Id. Among other things, she drafted the facially misleading sales and customer service scripts

   used to deceive consumers; supervised a sham compliance team that monitored sales calls for

   adherence to these scripts; and served as Defendants’ main point of contact in deflecting

   complaints, investigations, and other inquiries from carriers and regulators. Id.

            In addition to naming Girouard, the FTC sought to add as a basis for monetary relief

   Section 19 of the FTC Act, 15 U.S.C. § 57b, which authorizes the Court to grant, among other

   things, monetary relief to redress injury to consumers resulting from violations of trade regulation

   rules promulgated by the FTC—in this case, the Telemarking Sales Rule, 16 C.F.R. Part 310, as

   amended. The FTC’s Complaint originally sought monetary relief pursuant to Section 13(b) of the

   FTC Act, 15 U.S.C. §53(b). Dorfman, however, repeatedly attempted to argue to the Court (with

   no success) that the FTC cannot obtain monetary relief under Section 13(b). According to the FTC,

   in making his arguments about Section 13(b), Dorfman has conceded that the FTC can obtain

   monetary relief pursuant to Section 19 of the FTC Act. (See, e.g., ECF No. 79 at 7, 15-16; ECF

   No. 134 at 8-9; and ECF No. 157 at 2). On October 31, 2019, the Court entered an Order granting

   Plaintiff’s Motion for Leave to Amend Complaint [ECF No. 227]. On March 4, 2020, the FTC

   filed a Motion for Preliminary Injunction As to Defendant Candida Girouard [ECF No. 275],

   which was approved by Order of the Court dated April 2, 2020. See ECF No. 280.

   II.      The Receivership Entities’ Business Operations

            As more fully described in the Receiver’s Initial Report and the Preliminary Injunction

   (“PI”) , the Corporate Defendants, operating under the umbrella name of Simple Health, were a




   53137138;1
                                                    -5-
   AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 284 Entered on FLSD Docket 05/29/2020 Page 6 of 17
                                                                   CASE NO. 18-CV-62593-GAYLES


   network of companies structured to influence consumers at every step of the sales process for the

   purchase of health insurance to cover medical expenses. PI at p. 5. Through the evidence

   presented at the PI hearing, the FTC and the Receiver provided the Court with a well-documented

   account of a classic bait and switch scheme—aided by rigged internet searches, deceptive sales

   scripts, and predatory practice. PI at page 1. Though consumers believed they were purchasing

   comprehensive health insurance coverage, Defendants sold them practically worthless limited

   indemnity or discount plans. Id. While Defendants, under the control of Dorfman, profited from

   their scheme, consumers were left with inadequate health coverage and devastating medical bills.

   Id. To effectuate their bait and switch scheme, Defendants led consumers to believe they were

   receiving comprehensive health insurance when, in fact, they received limited indemnity plans or

   discount memberships. Id. at page 3. Defendant Simple Health has no independent operations and

   was only formed to protect the name under which the other entities worked. Id. at page 4. SIL

   operated to generate leads—potential customers—who are looking for health insurance. Id. HBO

   was a seller of, among other things, limited medical indemnity policies. Id. SBO sold Medicare

   products to consumers. Id. ICC was the customer service arm of the enterprise. Id. HCM held

   100% of the interest in Simple Health, SIL, HBO, SBO, and ICC. Id. Until the Receiver was

   appointed, Dorfman was the CEO of each of the Corporate Defendants. Id. at page 5. In addition,

   Dorfman owned 99% of the membership interests in HCM. Id.

            Defendants’ bait and switch scheme typically began when a consumer seeking health

   insurance coverage turned to the internet to research their options. Id. SIL, Defendants’ lead

   generator, paid Google to ensure that when specific “AdWords” were used in an online search,

   consumers would be directed to SIL’s lead generation websites. Id. As a result, when consumers

   seeking comprehensive health coverage searched Google using words such as “Obama Care” or




   53137138;1
                                                    -6-
   AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 284 Entered on FLSD Docket 05/29/2020 Page 7 of 17
                                                                   CASE NO. 18-CV-62593-GAYLES


   “Obama Care Insurance,” they were directed to a long list of SIL-controlled websites. Id. In other

   instances, Defendants’ affiliate marketers would disseminate links to Defendants’ websites to

   consumers via email or text messages. Id. Defendants controlled approximately 129 lead

   generating websites. Id. These websites were laden with false and misleading information

   designed to trick consumers into believing Defendants were selling ACA-qualified and/or

   comprehensive health insurance. Id.

            After receiving a lead, an HBO salesperson would contact the potential customer. Id. at

   page 6. Defendants directed their salespeople to follow scripts—created in part and approved by

   Dorfman—at all times during the customer calls. Id. Like the websites, Defendants designed the

   scripts “to give consumers the impression that the coverage provided by Simple Health’s limited

   benefit plan was equal to, if not better than, major medical insurance.” Id at pages 6-7. Customers

   who contacted Defendants with complaints or concerns about coverage were often subjected to

   additional misrepresentations and delay tactics. Id. at page 7. Defendants trained their customer

   service representative to make every attempt to “save” the customer. Id at page 8.

            Defendants’ income was primarily derived from commissions for enrolling customers in

   Health Insurance Innovations’ (“HII”) limited benefit insurance plans. Id. at page 11. From 2014

   through approximately October 2018, HII paid approximately $180 million in commissions to

   HBO which HBO then distributed to the other receivership entities. Id. At the time the Receiver

   filed his First Interim Report, approximately $3,186,655 had been frozen from the Corporate

   Defendants’ accounts pursuant to the TRO. Id. Now, the Receiver holds approximately $20

   million in his receivership bank account.

   II.      Steps Taken by the Receiver to Implement the TRO and PI

            A.     Leasehold interests




   53137138;1
                                                    -7-
   AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 284 Entered on FLSD Docket 05/29/2020 Page 8 of 17
                                                                   CASE NO. 18-CV-62593-GAYLES


            The Defendants operated their businesses at three locations: their main office in

   Hollywood, Florida (the “Hollywood Office”); a call center located in Doral, Florida (“Doral”);

   and a call center located in Dallas, Texas. The Defendants also used a warehouse in Pompano

   Beach, Florida. As of the Receiver’s appointment, he shut down the operations of the Defendants,

   including the Doral call center. The Receiver discovered that the Receivership Entities were

   tenants under two sub-leases in Dallas, Texas, but were not using either office. Since the

   Receivership Entities had no use for these leaseholds, on May 22, 2019, the Receiver filed a

   Motion for Authority to Cancel Certain Non-Residential Real Property Leases [ECF No. 143].

   The motion included the Dallas sub-leases, Doral and the Pompano Beach Warehouse. Over

   Dorfman’s objection (stating the requested relief was premature) [ECF No. 158], the Court entered

   an Order authorizing the Receiver to cancel these leases. See ECF No. 161. Soon thereafter, the

   Receiver abandoned any interest in the personal property remaining on those premises. See ECF

   No. 169.

            The Receiver excluded the Hollywood Office from the motion because the Receiver

   intended on holding an auction of the personal property located at the Hollywood Office. The

   Receiver had commissioned an appraisal of the personal property and it is estimated that the

   current market value of the property was approximately $134,650. Although the Receiver

   expected the liquidated value of the personal property to be significantly less, the Receiver

   believed there was sufficient value in the personal property to warrant a sale of the personal

   property for the benefit of the creditors of the Receivership. On July 3, 2019, the Receiver filed a

   Motion for Authority (I) to Cancel Non-Residential Real Property Lease at Oakwood Business

   Center in Hollywood, Florida Effective August 1, 2019 or Upon Completion of Auction of

   Personal Property, Whichever is Later and (II) to Auction Personal Property and Abandon




   53137138;1
                                                    -8-
   AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 284 Entered on FLSD Docket 05/29/2020 Page 9 of 17
                                                                   CASE NO. 18-CV-62593-GAYLES


   Remaining Items [ECF No. 178]. The Court entered an Order approving the Receiver’s motion.

   See ECF No. 195. The auction took place on September 16, 2019 and recovered the sum of

   $86,431.23 for the benefit of the receivership estate. Thereafter, the Hollywood office was turned

   over to the landlord.

            B.     The Defendants' Bank Accounts

            Immediately upon his appointment, the Receiver and his professionals, in coordination

   with the FTC, took steps to secure all knowns bank and brokerage accounts of Defendants pursuant

   to the TRO. At the time the Receiver filed his First Interim Report, approximately $3,186,655 had

   been frozen from Defendants' accounts. See Exhibit "B" attached to the Receiver's First Interim

   Report [ECF No.: 122] for a list of the frozen accounts.

            On or about November 26, 2018, the Receiver received a letter advising that Health

   Benefits One owned two (2) brokerage accounts and one (1) premier credit line at UBS. As of June

   30, 2019, one brokerage had a total account value of $2,387,277.63 and the other brokerage

   account had a total account value of $2,682,873.53. The premier credit line had a loan balance of

   $2,959,864.57. One of the brokerage accounts had been pledged as security against the premier

   credit line. Given that the outstanding loan balance exceeds the value of the account, the Receiver

   sought authority from the Court to liquidate the brokerage accounts to must include additional

   monies to satisfy the outstanding obligation. On July 5, 2019 the Receiver filed a Motion For

   Authorization to Liquidate UBS Brokerage Accounts [ECF No. 179]. On August 5, 2019, the

   Court entered an Order authorizing the Receiver to liquidate the brokerage accounts and in

   conjunction with the liquidation, to repay the balance owing on the premier credit line. See ECF

   No. 196. The Receiver liquidated the brokerage accounts and paid off the loan.




   53137138;1
                                                    -9-
   AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 284 Entered on FLSD Docket 05/29/2020 Page 10 of 17
                                                                         CASE NO. 18-CV-62593-GAYLES


            To date, the Receiver holds approximately $20 million in cash and there remains nearly

   $2.8 million in frozen funds on behalf of the Defendants at various financial institutions.

            C.      Non-Business Related Assets1

                    i.       Automobiles

            Upon his appointment, the Receiver, with Dorfman’s cooperation, took control of three

   automobiles all titled in the name of the Receivership Entities - - (i) a 2013 Land Rover Range

   Rover; (ii) a 2012 Lamborghini Aventador, and (iii) a 2015 Rolls-Royce Wraith. The Receiver

   secured these vehicles in an air conditioned, secure storage facility in Fort Lauderdale. The

   Receiver later learned that the Lamborghini was leased, and in his business judgment, determined

   that the lease should be terminated to avoid unnecessarily continuing to incur large monthly lease

   payments. The Receiver reached agreements with the leasing company to return the vehicle in

   return for the leasing company waiving any deficiency. The Receiver filed a motion with the Court

   to terminate the lease of the Lamborghini [ECF No. 70]. By Order dated February 21 2019, [ECF

   No. 82], the Court granted the motion and the Receiver returned the Lamborghini to the leasing

   company.

            The Receiver continues to maintain possession of the Range Rover and Rolls Royce in a

   special air-conditioned storage facility. The Receiver intends to seek permission from the Court

   to sell these two vehicles shortly.

                    ii.      Jewelry

            Upon his appointment, the Receiver worked with Dorfman and his counsel to obtain the

   turnover of the jewelry listed in the TRO. Dorfman was cooperative, and through his counsel,

   delivered 13 pieces of jewelry to the Receiver, including all of the items listed in the TRO.


   1
    These are assets not used in the operation of the Receivership Entities’ businesses, but paid with funds from the
   Receivership Entities’ bank accounts.


   53137138;1
                                                        - 10 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 284 Entered on FLSD Docket 05/29/2020 Page 11 of 17
                                                                    CASE NO. 18-CV-62593-GAYLES


   Attached to the Receiver's First Interim Report as Exhibit "C" [ECF No. 122] is a list of the jewelry

   and photos. The Receiver continues to maintain the jewelry in a secured vault pending further

   order of the Court.

                   iii.     Sports Memorabilia

            The Receiver discovered an extensive sports memorabilia collection in Dorfman’s office

   at the time of his appointment. There appear to be numerous notable pieces which are itemized on

   pages 22 through 24 of the Receiver’s Inventory of the Hollywood office attached as part of

   Composite Exhibit A to the Receiver's First Interim Report [ECF No. 122].              The memorabilia

   remains secured by the Receiver.

                   iv.     Real Property

            To the best of the Receiver’s knowledge, Dorfman does not own any real property in

   Florida. The only real property the Receiver is aware of that Dorfman has an interest in is an

   expensive, undeveloped residential lot located in Las Vegas, Nevada. Dorman paid $2,900,000

   for this lot in May 2018 financing the purchase price by taking out a margin loan against securities

   held in the Receivership Entities’ account at UBS. The Receiver satisfied this loan. The Receiver

   has filed the TRO in the chain of title to the Las Vegas property to prevent it from being transferred

   pending further order of the Court. The Receiver has obtained an appraisal of this property and

   commenced marketing it for sale.


   III.     Miscellaneous

            A.     Shutting Down the Business

                   i.      Websites and Social Media Pages

            Simple Health maintained a public-facing website, www.simplehealthplans.com, along

   with approximately 129 third-party lead generation websites, discussed above. Each of these



   53137138;1
                                                     - 11 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 284 Entered on FLSD Docket 05/29/2020 Page 12 of 17
                                                                    CASE NO. 18-CV-62593-GAYLES


   domains were operated through a single account with GoDaddy.com that was owned and

   controlled by Dorfman. The Receiver now controls the GoDaddy.com account, which was

   authorized by the TRO. The Receiver has directed the public-facing web address along with all

   of     the    third-party     lead    generation      websites     to     the    Receiver’s      website,

   www.simplehealthreceivership.com.

                   ii.     Securing ESI

            The Receiver has secured all of Simple Health’s electronic records and has also produced

   copies of those records to Dorfman’s attorneys in response to their requests. To accomplish this

   task, the Receiver retained the services of two of Simple Health’s former IT employees. The

   Receiver secured, among other things, Simple Health’s accounting and payroll records, employee

   files, and all of the data associated with the company’s primary business operations. In addition

   to maintaining Simple Health’s internal records, the Receiver is responsible for all of the cloud-

   based services previously utilized by Simple Health. These services include web hosting provided

   by Amazon and Simple Health’s use of SalesForce.com to store customer data and call recordings.

   SalesForce.com is particularly important because this service was utilized by Simple Health to

   store information related to the company’s interaction with its customers pre and post-sale. The

   Receiver has renegotiated the terms of Simple Health’s license with SalesForce.com and has

   retained access to all of the historical information stored in the database. The Receiver has also

   made efforts to retain the services of Flexential, which houses servers that are property of Simple

   Health and supplies IT services related to those servers.

            B.     Mr. Dorfman’s Personal Expenses

            Against Dorfman’s objection, the Court granted the Receiver’s motion to terminate

   Dorfman’s monthly living expenses.




   53137138;1
                                                     - 12 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 284 Entered on FLSD Docket 05/29/2020 Page 13 of 17
                                                                    CASE NO. 18-CV-62593-GAYLES




            C.     The Receivership Entities’ relationship with HII

            This case presents some interesting issues from a receivership perspective. More

   specifically, due to the nature of the product sold by the Receivership Entities, many consumers

   unwittingly purchased limited benefit plans rather than customary insurance policies. HII provides

   the Receivership Entities with, among other services, billing and premium collection services

   whereby HII collects monthly payments from consumers on sales made by the Receivership

   Entities to customers. In connection with these services, HII provides an accounting and splitting

   of customer payments between the carriers and the Receivership Entities. As part of this service,

   HII distributes earned commissions to the Receivership Entities. HII also furnishes the

   Receivership Entities access to its on-line platform with the ability to quote and sell various

   products from carriers. To that end, HII and HBO entered into a Managing General Agent

   Agreement (“MGAA”) which permitted HBO to promote and sell various products. HII

   unilaterally terminated the MGAA on November 2, 2018. Finally, HII also provides post-sale

   customer service in responding to customer inquiries concerning their policies. HII has continued

   to provide these services post-receivership.

            HII and HBO also entered into a Master Commission Advance Agreement (“MCAA”)

   whereby HII would advance commissions to HBO prior to the commissions being earned. The

   agreement was designed to advance HBO money, which essentially served as a loan to be paid

   back from future commissions earned by HBO. To secure repayment of these advances, HBO

   granted HII a security interest in HBO’s future commissions and accounts receivable. HBO

   unilaterally terminated the MCAA on November 2, 2018.




   53137138;1
                                                     - 13 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 284 Entered on FLSD Docket 05/29/2020 Page 14 of 17
                                                                    CASE NO. 18-CV-62593-GAYLES


            Subsequent to the commencement of the receivership, HII claimed that it was owed

   $2,684,850.91.     HII unilaterally offset this sum from the payments it collected from the

   Receivership Entities’ customers subsequent to the receivership and the Receivership Entities no

   longer owe HII this sum. To date, HII collected and forwarded $18,885,572.68 to the Receiver.

   The Receivership entities relationship with HII was certainly complex and millions of dollars

   flowed between the companies. The Receiver plans to further investigate the relationship.

   V.       Recommendations

            The Receiver continues to secure and maintain the assets of the Receivership Entities,

   analyze the finances of the Defendants and respond to inquiries from the customers, creditors and

   other interested parties. The Receiver anticipates taking the following actions: (i) investigate and

   commence litigation against third parties; (ii) continue to review transfers of the individual

   partnership funds and seek to recover funds which were fraudulently transferred; (iii) respond to

   inquiries from investors, creditors, government officials and interested parties; administer estate

   assets and work with federal authorities investigating the pre-receivership affairs. The Receiver

   will continue to provide periodic updates to the Court as the case commences.

                                                    Respectfully submitted,


                                                      /s/ Michael I. Goldberg
                                                    Michael I. Goldberg, Esq.
                                                    Florida Bar Number: 886602
                                                    Email: michael.goldberg@akerman.com
                                                    Court-Appointed Receiver

                                                    AKERMAN LLP
                                                    Las Olas Centre II, Suite 1600
                                                    350 East Las Olas Boulevard
                                                    Fort Lauderdale, FL 33301-2999
                                                    Phone: (954) 463-2700
                                                    Fax: (954) 463-2224




   53137138;1
                                                     - 14 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 284 Entered on FLSD Docket 05/29/2020 Page 15 of 17
                                                                    CASE NO. 18-CV-62593-GAYLES


                                      CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this May

   29, 2020 via the Court’s notice of electronic filing on all CM/ECF registered users entitled to

   notice in this case as indicated on the attached Service List and posted on the Receiver’s website

   www.simplehealthreceivership.com.


                                                    By:       s/ Michael I. Goldberg
                                                                 Michael I. Goldberg, Esq.




   53137138;1
                                                     - 15 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 284 Entered on FLSD Docket 05/29/2020 Page 16 of 17
                                                                    CASE NO. 18-CV-62593-GAYLES



                                              SERVICE LIST


   ALDEN F. ABBOTT, General Counsel
   Elizabeth C. Scott, Special Bar No.: A5501502
   Joannie Wei, Special Bar No.: A5502492
   Matthew Schiltz, Special Bar No.: A5502617
   Federal Trade Commission
   230 S. Dearborn Street, Suite 3030
   Chicago, Illinois 60604
   312.960.5609; escott@ftc.gov
   312.960.5607; jwei@ftc.gov
   312.960.5619; mschiltz@ftc.gov
   Counsel for Plaintiff, Federal Trade Commission

   Ryan D. O’Quinn, Esq.
   Florida Bar No.: 0513857
   305.423.8553; ryan.oquinn@dlapiper.com
   Elan A. Gershoni, Esq.
   Florida Bar No.: 95969
   305.423.8567; elan.gershoni@dlapiper.com
   Jordan Allyn Ziegler, Esq.
   Florida Bar No.: 119982
   305.423.8558; jordan.ziegler@us.dlapiper.com
   DLA Piper LLP (US)
   200 South Biscayne Boulevard, Suite 2500
   Miami, Florida 33131
   Counsel for Defendant, Steven J. Dorfman

   Naim S. Surgeon, Esq.
   Florida Bar No.: 101682
   naim.surgeon@akerman.com
   AKERMAN LLP
   Three Brickell City Centre
   98 Southeast Seventh Street, Suite 1100
   Miami, Florida 33131
   Telephone: (305) 374-5600
   Facsimile: (305) 349-4654
   Counsel for Receiver




   53137138;1
                                                     - 16 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
Case 0:18-cv-62593-DPG Document 284 Entered on FLSD Docket 05/29/2020 Page 17 of 17
                                                                    CASE NO. 18-CV-62593-GAYLES



   Joan M. Levit, Esq.
   Florida Bar Number: 987530
   joan.levit@akerman.com
   AKERMAN LLP
   Las Olas Centre II, Suite 1600
   350 East Las Olas Boulevard
   Fort Lauderdale, FL 33301-2999
   Telephone: (954) 463-2700
   Facsimile: (954) 463-2224
   Counsel for Receiver

   Brian Hobbs Mallonee, Esq.
   Florida Bar Number: 160148
   bmallonee@stluciecriminallaw.com
   legalassistant@stluciecriminallaw.com
   130 S. Indian River Drive, Suite 302
   Fort Pierce, FL 34950
   Telephone: (772) 464-1991
   Facsimile: (772) 464-3949
   Counsel for Candida L. Girouard




   53137138;1
                                                     - 17 -
    AKERMAN LLP, LAS OLAS CENTRE II, SUITE 1600, 350 EAST LAS OLAS BOULEVARD, FORT LAUDERDALE, FL 33301-2999
